WAYNE GODARE
Chapter 13 Bankruptcy Trustee
District of Oregon - Portland
222 SW Columbia Street, Suite 1700
Portland, Oregon 97201
(503) 972- 6300

                           UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF OREGON


In re                                        )   Case No. 313-35337-RLD13
        MAR M TAIK                           )
                                             )   WITHDRAWAL OF TRUSTEE’S
                                             )   MOTION TO DISMISS FOR
                                             )   FAILURE TO PROVIDE REQUIRED
                                             )   TAX RETURNS WITH NOTICE



        The Trustee hereby withdraws the TRUSTEE’S MOTION TO DISMISS FOR FAILURE

TO PROVIDE REQUIRED TAX RETURNS WITH NOTICE which was served on 12-14-18. The

Trustee requests that any pending hearing be removed from the calendar.


                                             /s/ Wayne Godare
                                             Wayne Godare, Chapter 13 Trustee


        I certify Trustee served a copy of this document on debtors by mail, at debtor’s address as

listed in the Court records, on December 20, 2018. I further certify that the debtor’s attorney was

served electronically via ECF on December 20, 2018.

                                             /s/ Hung Ng
                                             Office of Wayne Godare, Trustee




WITHDRAWAL OF MOTION TO DISMISS - 1

                    Case 13-35337-dwh13          Doc 72    Filed 12/20/18
